Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 3-6 and 9-10 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/20 and remains effective.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot point P for said razor cartridge relative to said handle, said pivot point P is located up to about 3.5mm in front of the front blade edge, up to about 11 mm behind the front blade edge, up to about 1mm above the shave plane S, and up to about 2.5 mm below the shave plane S, and wherein said at least one skin interconnect member is not pivotal relative to said housing; wherein any one of said at least one cartridges engages with any one of said at least one handle” must be shown or the feature(s) canceled from the claim(s).  Even though fig 9 shows a rectangle/ box around the area where the pivot point may be located, it is not clear how certain embodiments may be possible, nor how the structure included allows for certain locations of P.  For instance, the pivot point is shown to be behind the shaving plane S, but it is not clear what change in structure is required to allow the point to be in front of the plane S.  No structure is shown that allows for the pivot to be in front of the shave plane S.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation of claim 1 reading “at least one opening in said housing, disposed in front of said front blade having a blade edge”  should read “at least one opening in said housing, said opening disposed in front of said front blade having a blade edge”.  
In addition, the initials P and S which refer to designators for structure should either be deleted or claimed in parentheses.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9844887, Griffin 887 as evidenced by USPN 6161288, Andrews, and USPGPUB 20170203451, Griffin 451.
Regarding Claim 1, Griffin887 discloses a shaving razor system array comprising: one razor cartridge (fig 3, 16), the one razor cartridge comprising a housing having a front side (here, the front of the cartridge housing will be considered the bottom of the housing, where the part 21 is received since that is a frontal most point of the cartridge relative to other parts of the cartridge, and can thus be considered a front side) and a front blade (lowest of the blades of the cartridge) mounted to said housing (fig 2), said front blade most proximal to said front side of said housing (fig 2); at least one opening (see annotated fig 3) in said housing disposed in front of said front blade (see annotated fig 3) having a blade edge (since the aperture is closer to a bottom [front] of the cartridge than the lowest blade thereof), said at least one opening extending through said housing from a top surface (surface of cartridge facing out of page in fig 3) of said housing to a bottom surface (surface of cartridge facing in to page in fig 3) of said housing (fig 3); one handle (10), said handle comprising a proximal end portion (14), a distal end portion (portion opposite to portion 14), and at least one skin interconnect member (21), wherein said skin interconnect member is joined within said at least one opening of said housing (fig 3), where said cartridge engages with said handle (fig 3), wherein said skin interconnect member in pivotal relation to the proximal end portion of said handle (fig 3); wherein said at least one skin interconnect member is joined within said at least one opening of said housing to provide a pivot point P for said razor cartridge relative to said handle (col 3, 5-34).

    PNG
    media_image1.png
    713
    700
    media_image1.png
    Greyscale

Griffin887 lacks P for said razor cartridge relative to said handle, said pivot point P is located up to about 3.5mm in front of the front blade edge, up to about 11 mm behind the front blade edge, up to about 1mm above the shave plane S, and up to about 2.5 mm below the shave plane S.
Examiner notes that the decision of where to locate and arrange a pivot point P of a cartridge relative to a handle is a well-known design factor to those of ordinary skill in the art of razor making.  For instance, Andrews discloses that such a pivot point may be “directly above located at or very near the mid-point of the active working plane” (col. 39, lines 60-65), while USPGPUB 20170203451, Griffin451 discloses that it is beneficial to include a pivot point being “closer to the trailing cap surface than to the leading guard surface” (par 0011).  Also, it has been held that where the only difference between prior art and the claims of an invention is a recitation of relative dimensions of the claimed device that such a difference is not patentably distinct (see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04.IV.A.  
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin887 to have the pivot point thereof be located up to about 3.5mm in front of the front blade edge, up to about 11 mm behind the front blade edge, up to about 1mm above the shave plane S, and up to about 2.5 mm below the shave plane S, as evidenced by Andrews and Griffin451, in order to arrange the pivot point at an optimal location for an end user to provide maximum comfort during use, and since arranging the location of the pivot point relative to different parts of the cartridge assembly is well known to those of ordinary skill in the relevant art.  
Regarding Claims 2 and 7-8, the Griffin887 assembly as modified discloses all the limitations of Claim 1 as discussed above. 
Modified Griffin887 lacks said assembly wherein a distance parallel to shave plane S from a point C defined by the intersection of a plane substantially parallel to shave plane S at the topmost point of the application surface of said skin interconnect member and a perpendicular plane at a rearward most point within 2mm of shave plane S on a rearward surface of said skin interconnect member to the first blade edge is about 1.0mm to about -1.0mm, .5 mm to about 2mm, or about 0.9mm to about 2.4mm.
As discussed previously, the decision of where to locate and arrange a pivot point P of a cartridge relative to a handle is a well-known design factor to those of ordinary skill in the art of razor making, as evidenced by Andrews and Griffin (see recitations cited above).  Also, it has been held that where the only difference between prior art and the claims of an invention is a recitation of relative dimensions of the claimed device that such a difference is not patentably distinct (see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04.IV.A.  Relatedly, the determination of where a plane which runs through a shave plane of a razor, a topmost point of an application surface of a razor, and point on a rearward surface of an interconnect member intersect, would depend on the placement of the interconnect member as it relates to a pivot point of the razor. 
As such, just how it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griffin887 to have the pivot point thereof be located at a particular location relative to the razor, it would have been similarly obvious to have a distance parallel to shave plane S from a point C defined by the intersection of a plane substantially parallel to shave plane S at the topmost point of the application surface of said skin interconnect member and a perpendicular plane at a rearward most point within 2mm of shave plane S on a rearward surface of said skin interconnect member to the first blade edge be about 1.0mm to about -1.0mm, or about .5 mm to about 2mm, or about 0.9mm to about 2.4mm in order to arrange the parts at an optimal location for an end user to provide maximum comfort during use, and since arranging the location of the parts of a razor relative to one another assembly is well known to those of ordinary skill in the relevant art.
Response to Arguments
Applicant's arguments filed 5/27/22 per the 35 USC 103 rejections have been fully considered and they are persuasive. As applicant notes, the Office action submitted 12/16/20 submits that Szczepanowski fails to disclose the skin interconnect member not being pivotal relative to the housing, while also being pivotally connected to the handle.  As such, the rejection in view of Szczepanowski is moot.  However a new rejection is made in view of Griffin.   

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/EVAN H MACFARLANE/Examiner, Art Unit 3724